Name: Commission Decision of 8 June 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to blouses and shirt blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres, falling within subheadings ex 60.05 A II or ex 61.02 B (NIMEXE codes 60.05-22, 23, 24, 25 - 61.02-78, 82, 84) of the Common Customs Tariff, originating in Bulgaria and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-20

 nan